DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Objection to Title
The title of the invention is not descriptive.  The title “SYSTEMS AND METHODS FOR AUTONOMOUS FRONT WHEEL STEERING” is not descriptive of the invention as claimed.  A new title is required that is clearly indicative of the invention to which the claims are directed (MPEP §606.01).  The Applicant should consider including the grip sensing utilized throughout the claim set as well as the changing of mode based upon such sensed grip. 
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
As per claim 1, Applicant recites “A system of controlling” which appears as though ‘for’ would be more appropriate in consideration of the context provided by the Applicant in the claim.
As per claims 2-11, 13-18, and 20, the Applicant has begun every dependent claim with the article “A” rather than the appropriate ‘The’ to correctly recall the baseclaim.  These claims have been interpreted as dependent claims.
As per claims 2-4, 12, and 17-20, Applicant utilizes quotation marks (“”) surrounding phrases and limitations.  The use of this punctuation is inappropriate in the context of the claims as it may, at least, interfere with the proper processing of the claims 
As per claim 2, Applicant recites “receiving at least one command” followed by three alternative recitations.  None of the three limitations appear to be commands but rather make it appear they are more akin to electrical signals indicative of the data presented in each limitation.  The term “command” renders the claim obfuscating and should be corrected to better convey the Applicant’s intended claim scope.  Further, the Applicant later recites “wherein the at least one command” which is awkwardly recited as it appears that it is the processor that determines the not ready state and not that the command itself prevents any communication.  This element should likewise be altered.
As per claim 3, Applicant recites “wherein for an autonomous steering program mode equal to "on"” which is awkwardly phrased, likely because of the inclusion of “on”.
As per claim 4, Applicant recites “toggles ‘on’” and “toggles ‘off’” which is awkwardly phrased, likely because of the reliance on the quoted terms.
As per claim 5, Applicant recites “a period determined by” which is awkward as the word “determined” appears to be used improperly or in a way other than its ordinary usage. 
As per claim 14, Applicant recites “calculates the hands-on-wheel output to indicate manual steering upon sensing” which is awkwardly recited.  This limitation appears to use the term “calculates” improperly.  
As per claim 14, Applicant recites:  “wherein the hands-on-wheel output indicating manual steering toggles the decouple instruction to a coupling instruction, directed to the steering control assembly, that couples an inner steering shaft and an outer steering shaft of the steering control assembly” which is awkwardly phrased with respect to toggling “directed to the steering control assembly”.  
As per claim 16, Applicant has not included any article such as ‘a’ or ‘an’ prior to the introduction of any of the parameters recited in the claim.
As per claim 19, Applicant has not included an article such as ‘a’ prior to the introduction “’parking mode’”.
As per claim 20, Applicant has neglected to include a comma between “19” and “after”.
As per claim 20, Applicant has neglected to include a word or phrase between “19” and “after” such as ‘wherein’.
Appropriate correction is required.


Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 recites the limitation "the wheels on the vehicle" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
As per claim 3, Applicant recites “the hands-on-wheel output received by the processor toggles the decouple instruction on and off” which is unclear as to what process is being claimed generally and with relation to the term “toggles”.  The Applicant could possibly be claiming any multitude of interactions between the hands-on-wheel output and a decouple instruction being on or off.  This claim language requires revision, and is indefinite due to lack of clarity.
As per claim 4, Applicant’s recitation of toggling with quoted limitations and the recitation of “the decouple instruction toggles” renders it unclear what is actually being claimed.  In claim 3, Applicant indicates that the processor performs the toggle operation (rejected supra).  Claim 4 is recited such that it is seems as though the decouple instruction is performing a toggle operation.  Reiterating the above rejected issues regarding toggling and quoted limitations, it is unclear what the Applicant is seeking to gain patent protection of and thus the claim language has been rejected as indefinite.
As per claim 5, Applicant recites: “autonomous steering program mode equal to ‘parking’”.  It is unclear how a mode is equal to “parking” or what the Applicant intends to This claim language requires revision, and is indefinite due to lack of clarity.
As per claim 5, Applicant recites “a period determined by a time lapse beginning with the first decouple instruction and ending with the "hands-on-wheel" output indicating operator contact with the steering wheel.   However, it is unclear how a period is determined by a time lapse beginning and ending by particular inputs.  On one hand, the Applicant could be claiming a period of operation of the claimed state for a period defined by a duration of time falling between two specific system statuses or the system could be determining a period of time that has already taken place.  This claim language requires revision, and is indefinite due to lack of clarity.
Claim 7 recites the limitation "the wheels".  There is insufficient antecedent basis for this limitation in the claim.
As per claim 7, Applicant recites: “wherein autonomous steering is initiated when said outer steering shaft is decoupled from said inner steering shaft” which is unclear as the Applicant has not utilized an affirmative recitation indication what control step it is seeking to claim.  For instance, it is unclear if the Applicant is claiming that autonomous steering is initiated as a result of the decoupling of the outer from inner shafts, if autonomous steering can first be initiated when the decoupling takes place, or if the autonomous steering is merely coincidental with the decoupling.  As such, this claim has been rendered indefinite.
As per claim 7, Applicant recites: “selectively operable to couple or decouple an inner steering shaft providing torque to the wheels and an outer steering shaft connected to the steering wheel” which is recited in such a way that it could be interpreted that the clutch is coupling/decoupling either the outer steering shaft or inner shaft selectively.  The utilization 
As per claim 7, Applicant recites “the steering control assembly is a clutch assembly” which is indefinite as the utilization of the word is does not adequately express the intended scope of the claim.  The Applicant is reminded that specific transitional phrases such as comprising or consisting are defined very specifically by practice.  “Is” does not fall into this category and as such renders the scope of the claim indefinite.
As per claim 8, Applicant recites: “to hold said outer steering shaft and said steering wheel stationary upon receiving a decouple instruction” which is recited in such a way that it could be interpreted that the brake is holding stationary either the outer steering shaft or steering wheel selectively.  The utilization of selective makes it seems as though the brake can be individually applied to each component.  Further, it is unclear if the Applicant intends to have the steering wheel held stationary as a result of the brake being applied to the shaft or if such is accomplished independently.  As such, this claim is rendered indefinite.
As per claim 8, Applicant recites “upon receiving a decouple instruction”.  It is unclear if the Applicant intends to recall the “first decouple instruction” of claim 1 or if it introducing a new instruction which may or may not include the previously recited first decouple instruction.  As such, this claim is rendered indefinite.
As per claim 9, Applicant recites: “configured to selectively engage the outer shaft and the steering wheel and secure the steering wheel in a stationary position upon receiving a 
As per claim 9, Applicant recites “upon receiving a decouple instruction”.  It is unclear if the Applicant intends to recall the “first decouple instruction” of claim 1 or if it introducing a new instruction which may or may not include the previously recited first decouple instruction.  As such, this claim is rendered indefinite.
Claim 10 recites the limitation "the wheels".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the wheels".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the autonomous steering program".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “the steering parameters being within respectively defined ranges”, ostensibly recalling “receive steering parameters from at least one vehicle sensor in data communication with the processor”.  The first quoted limitation renders the claim indefinite as it is unclear how “respectively defined ranges” modifies the claim and what the intended scope of such language is.  
Claim 13 recites the limitation "the autonomous steering program".  There is insufficient antecedent basis for this limitation in the claim.
As per claim 13, Applicant recites “until the hands-on-wheel output indicates manual steering”.  However, claim 12 recites the hands-on-wheel output as indicating 1) “operator contact with the steering wheel” and 2) “indicating whether or not the operator is in contact with a steering wheel of the vehicle”.  It is unclear if either of the above enumerated items is intended to be recalled by the recitation of “manual steering”.  In view of claim 14, it appears that there may be some claim element missing to bridge a gap between an operator’s contact with the steering wheel and a manual steering activity. As such, this claim has been rendered indefinite.
As per claim 14, Applicant recites:  “wherein the hands-on-wheel output indicating manual steering toggles the decouple instruction to a coupling instruction, directed to the steering control assembly, that couples an inner steering shaft and an outer steering shaft of the steering control assembly”.  This limitations is awkwardly phrased with respect to 1) toggling of a decouple instruction, 2) directed to the steering assembly, and 3) the description of the inner and outer steering shaft.  It is not clear what the toggling operation encompasses.  It is not clear if the inclusion of “directed to the steering control assembly” is intended to mean that both coupling and decouple instructions are transmitted to the control assembly dependent upon the hands-on-wheel output.  It is not clear if the Applicant is seeking to clarify that the steering control assembly is composed of an inner steering shaft and an outer steering shaft or to indicate an operation taking place within such control assembly. As such, this claim has been rendered indefinite.
Claim 15 recites the limitation "the wheels".  There is insufficient antecedent basis for this limitation in the claim.
As per claim 15, Applicant recites: “wherein autonomous steering is initiated when said outer steering shaft is decoupled from said inner steering shaft” which is unclear as the 
As per claim 15, Applicant recites: “selectively operable to couple or decouple an inner steering shaft providing torque to the wheels and an outer steering shaft connected to the steering wheel” which is recited in such a way that it could be interpreted that the clutch is coupling/decoupling either the outer steering shaft or inner shaft selectively.  The utilization of selective makes it seems as though the clutch can be individually applied to each component primarily because of the utilization of “and”.  The utilization of a term clearly indicating a physical relationship between the components other than “and” would elevate the limitations from being a list of components to affirmatively describing the claimed invention.  
Claim 17 recites the limitation "the autonomous steering program".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “within respectively defined ranges”, rejected in claim 12.  Claim 16 is rejected under similar rationale and its incorporation of rejected limitation herein.  As such, the instant claim is rendered indefinite.
As per claim 18, Applicant recites “remains true” which is entirely unclear as written with respect to what the quoted limitation may mean.  As such, this claim has been rendered indefinite.
Claim 19 recites the limitation "the autonomous steering program".  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the wheels".  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the autonomous steering program".  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the decouple instruction".  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “toggles the decouple instruction to off” which is not clear as to whether it is 1) referring back to “the first decouple instruction”, 2) how an instruction is toggled, 3) what it means to toggle the instruction to off, and 4) if “off” is meant to refer to the “’off’ mode’ of claim 19..  For such reasons, this claim has been rejected as indefinite.
Claims 2-11, 13-18, and 20 are rejected due to their explicit inclusion and inclusion by reference of the rejected subject matter of the claims from which they depend as rejected under 35 U.S.C. §112(b) supra.





Claim Interpretation
In consideration of the numerous objections and rejections above, there are numerous instances where the scope of protection sought by the Applicant is not entirely clear.  Although some interpretations have been explicitly provided supra, others have been implicitly provided infra with regard to the application of prior art in the rejections appended here below.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kumakiri (US 2017/0351256).



a processor (150, Fig. 2) configured to activate and/or deactivate each of a plurality of available modes for operating the autonomous steering program ([0109] “The switching controller 150 is configured to switch the mode between the automated driving mode and the manual driving mode based on a signal input through the automated driving switchover switch 93”), 

the processor being connected to computerized memory  storing computer readable commands that further configure the processor to perform the following computerized steps (180, 184, Fig. 2): 
receive steering parameters from at least one vehicle sensor in data communication with the processor (60, Fig. 2, [0044] see also [0052] “The steering ECU is configured to drive the electric motor to change the direction of the steered wheels according to information input from the vehicle control system 100 or input information on steering angle or steering torque.” Also [0054]); 

receive an autonomous steering selection input from an operator, wherein the autonomous steering selection input is transmitted to the processor to activate a first selected mode from the plurality of modes (93, Fig. 2, [0109] “The switching controller 150 is configured to switch the mode between the automated driving mode and the manual driving mode based on a signal input through the automated driving switchover switch 93. In addition, the switching controller 150 is configured to switch the mode from the automated driving mode to the manual driving mode 

receive a hands-on-wheel output from a steering wheel sensor (210I, Fig. 2, “grip force sensor” [0056]) indicating whether or not the operator is in contact with a steering wheel of the vehicle ([0059] “On the other hand, when the vehicle occupant intends to keep the automated driving mode, the vehicle occupant has no intention to actively steer the steering wheel 210A, and thus the grip force is weaker than that in the case of changing the mode to the manual driving mode. In other words, when the grip force in the automated driving mode is compared with the steering grip force in the manual driving mode, the steering grip force in the manual driving mode is larger than the grip force in the automated driving mode in proportion to the occupant's intention to drive the steering wheel by himself/herself.”  No grip or a grip equal to zero would be measured when no hands are on the steering wheel.); 

modifying the reaction force corresponding to the mode selected, the hands on wheel output indicating operator contact with the steering wheel and the steering parameters being within a defined range ([0009] and [0055] “The steering shaft 210B and the wheel turning mechanism 210G may be … separated from each other, or may be coupled together via a clutch mechanism.”); and 

communicate the first decouple instruction to a steering control assembly to decouple torque on the steering wheel and the wheels on the vehicle ([0058] “Further, based on the value that the 

Kumakiri does not explicitly disclose generating a first decoupling instruction.  However, Kumakiri does teach an operation equivalent to generating a decoupling instruction wherein a reaction force exerted upon a steering wheel is modified in relation to the grip on the wheel and a clutch may couple the steering wheel and turning mechanism such that the disclosed relative reaction forces would effectively decouple the steering wheel from the motion of the road wheels ([0009] and [0055] “The steering shaft 210B and the wheel turning mechanism 210G may be … separated from each other, or may be coupled together via a clutch mechanism.” [0062] “In other words, the first steering reaction force is set at a magnitude large enough to inhibit the steering angle manipulated variable, input when the vehicle occupant unwittingly touches the steering wheel 210A, from exceeding a threshold for change from the automated driving mode to the manual driving mode (steering angle threshold).” )  It would have been obvious to modify Kumakiri with the ability to explicitly disclose a decoupling effect between the steered road wheels and the steering wheel as the means for allowing a differing force to be exerted on the steering wheel dependent upon the grip force applied thereto in order to ensure that differing reaction forces do not interfere with the computed turning angles being controlled by a vehicle during any phase of autonomous or nonautonomous travel.


the autonomous steering program selection input indicates the "off' mode,the hands-on-wheel output indicates the operator is not in contact with the steering wheel ([0060]), or
 any of the steering parameters is outside of the defined range ([0109-0110]), and 
wherein the at least one command prevents the processor from communicating any decouple instructions to the steering control assembly when the "not ready state" is determined ([0067]).  

As per claim 3, Kumakiri teaches the system according to claim 1, wherein for an autonomous steering program mode equal to "on" and after communicating the first decouple instruction to the steering control assembly, the processor places the autonomous steering program into a continuous autonomous steering ready state in which the hands-on-wheel output received by the processor toggles the decouple instruction on and off ([0060]-[0061]).  

As per claim 4, Kumakiri teaches the system for autonomous steering according to claim 3, wherein the continuous autonomous steering ready state accommodates switching between autonomous steering when the decouple instruction toggles "on" and manual steering when the decouple instruction toggles "off' in one driving cycle ([0060]-[0061]).   



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kumakiri (US 2017/0351256) as applied to claim 1 above (“Kumakiri”), and further in view of Hosoi (US 211/0292079).

As per claim 5, Kumakiri teaches the system according to claim 1 wherein the parking of a vehicle is recognized ([0102]).  However, Kumakiri does not explicitly disclose for an autonomous steering program mode equal to "parking" and after sending the first decouple instruction to the steering control assembly, the processor places the autonomous steering program into a discrete autonomous steering ready state for a period determined by a time lapse beginning with the first decouple instruction and ending with the "hands-on-wheel" output indicating operator contact with the steering wheel.  However, in a related invention, Hosoi teaches the halting of an automatic steering operation upon determination that a driver has placed its hands on the steering wheel ([0030]).  It would have been obvious to modify Kumakiri with the ability to define an end to autonomous driving during a parking mode at the point at which a hands on the wheel signal is received so as to ensure the vehicle is conforming to a driver’s will and therefore allow for the driver to be as comfortable in the parking process as possible.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kumakiri (US 2017/0351256) as applied to claim 1 above (“Kumakiri”), and further in view of Shiina (US 2016/0368528).

As per claim 6, Kumakiri teaches the system according to claim 1, further comprising a brake that holds the steering wheel stationary when the first decouple instruction is sent to the steering 

As per claim 7, Kumakiri teaches the system according to claim 1, wherein the steering control assembly is a clutch assembly selectively operable to couple or decouple a steering shaft providing torque to the wheels and the steering wheel ([0055]), wherein autonomous steering is initiated when said outer steering shaft is decoupled from said inner steering shaft ([0062] “Here, the first steering reaction force is set, for example, at such a high value that the steering angle of the steering wheel 210A would not be changed when the vehicle occupant merely touches the steering wheel 210A unwittingly.”).   

Kumakiri does not explicitly disclose an inner steering shaft providing torque to the wheels and an outer steering shaft connected to the steering wheel.  However, in a related invention, Shiina teaches the utilization of a clutch device couping an inner and outer shaft of a steering assembly connecting the steering wheel and the steering operation mechanism ([0072]).  It would have been obvious to modify Kumakiri with the ability to utilize an inner and outer shaft as a compact means for housing separable mechanical steering components in a modular package that can be more easily integrated into a vehicle having a traditional steering column. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kumakiri (US 2017/0351256) in view of Shiina (US 2016/0368528).as applied to claim 7 above (“Kumakiri”), and further in view of Perichon (US 2015/0191198).

As per claim 8, Kumakiri teaches the system according to claim 7, wherein the steering control assembly comprises holding said outer steering shaft and said steering wheel stationary upon receiving a decouple instruction ([0062] “Here, the first steering reaction force is set, for example, at such a high value that the steering angle of the steering wheel 210A would not be changed when the vehicle occupant merely touches the steering wheel 210A unwittingly.”).  In a related invention, Perichon teaches the application of a friction brake for angularly locking the steering shaft (Abstract).  It would have been obvious to modify Kumakiri with a braking assembly in order to affirmatively lock the steering wheel to prevent undesirable input at a time when the vehicle control system is not yet prepared to make the transition between autonomous an manual driving in order to prevent damage to the system.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable Kumakiri (US 2017/0351256) in view of Shiina (US 2016/0368528).as applied to claim 7 above (“Kumakiri”), and further in view of Fort (US 2008/0028806).

As per claim 9, Kumakiri teaches the system according to claim 7.  Kumakiri does not explicitly disclose that the steering control assembly comprises a solenoid actuator configured to selectively engage the outer shaft and the steering wheel and secure the steering wheel in a stationary position upon receiving a decouple instruction.  However, in a related invention, Fort teaches a means of securing a steering wheel utilizing an actuator to engage the shaft to prevent steering wheel movement ([0037]).  It would have been obvious to modify Kumakiri with the ability to mechanically restrain motion on the steering wheel during autonomous driving when 

As per claim 10, Kumakiri teaches the system according to claim 9.  Kumakiri does not explicitly disclose that said solenoid actuator controls a piston having a tooth insert on a first end, said tooth insert configured to match a receiving tooth on the outer shaft, and wherein mating the tooth insert and the receiving tooth secures the steering wheel in a stationary position.   However, in a related invention, Fort teaches a means of securing a steering wheel utilizing an actuator to engage the shaft to prevent steering wheel movement where the tooth is a piston actuated by the actuator ([0037], 144, 108 Fig. 1C).  It would have been obvious to modify Kumakiri with the ability to mechanically restrain motion on the steering wheel during autonomous driving when the system is decoupled so that a user does not mistakenly believe it is manually driving the car, a stationary wheel would provide a solid affirmation of autonomous travel.


As per claim 11, Kumakiri teaches the system according to claim 10.  Kumakiri does not explicitly disclose that said tooth insert on said piston further comprises a spring connected to the tooth insert, said spring allowing pivoting of the tooth insert along a travel path toward the receiving tooth.  However, in a related invention, Fort teaches a means of securing a steering wheel utilizing an actuator and tooth insert with a spring connected to the tooth insert to engage the shaft to prevent steering wheel movement ([0038]).  It would have been obvious to modify Kumakiri with the ability to include a spring in order to lock the assembly once an obstruction is .

Claims 12-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumakiri (US 2017/0351256) in view of Hiei (US 2016/0207527).

As per claim 12, Kumakiri teaches an autonomous steering system in a vehicle, comprising: 
a processor (150, Fig. 2) connected to computerized memory (180, 184, Fig. 2) and configured to execute computer implemented instructions stored in the memory, the processor configured to: 

receive steering parameters from at least one vehicle sensor in data communication with the processor (60, Fig. 2, [0044] see also [0052] “The steering ECU is configured to drive the electric motor to change the direction of the steered wheels according to information input from the vehicle control system 100 or input information on steering angle or steering torque.” Also [0054]); 
 

receive an autonomous steering selection input from an operator, wherein the autonomous steering selection input indicates whether the autonomous steering program is to be placed into an "on" mode, an "off' mode (93, Fig. 2, [0109] “The switching controller 150 is configured to switch the mode between the automated driving mode and the manual driving mode based on a signal input through the automated driving switchover switch 93. In addition, the switching controller 150 is configured to switch the mode from the automated driving mode to the manual 


receive a hands-on-wheel output from a steering wheel sensor indicating whether or not the operator is in contact with a steering wheel of the vehicle (210I, Fig. 2, “grip force sensor” [0056]) indicating whether or not the operator is in contact with a steering wheel of the vehicle ([0059] “On the other hand, when the vehicle occupant intends to keep the automated driving mode, the vehicle occupant has no intention to actively steer the steering wheel 210A, and thus the grip force is weaker than that in the case of changing the mode to the manual driving mode. In other words, when the grip force in the automated driving mode is compared with the steering grip force in the manual driving mode, the steering grip force in the manual driving mode is larger than the grip force in the automated driving mode in proportion to the occupant's intention to drive the steering wheel by himself/herself.”  No grip or a grip equal to zero would be measured when no hands are on the steering wheel.); 

generate a first decouple instruction in response to the autonomous steering selection input indicating selection of the "on" mode, the hands-on-wheel output indicating operator contact with the steering wheel ([0059-0060]), and

the steering parameters being within respectively defined ranges ([0060] “Then, the steering reaction force setting unit 210M judges whether or not the read grip force exceeds the grip force threshold indicated by the grip force reference information 210P. In this event, if the read grip 

communicate the first instruction to a steering control assembly configured to decouple the steering wheel and the wheels on the vehicle and control vehicle steering with the autonomous steering program (Abstract [0058] “Further, based on the value that the steering reaction force setting unit 210M has read from the memory unit 210N, the steering ECU 210K drives the reaction motor 210E to apply the steering shaft 210B with the steering reaction force equivalent to this value.”).

Kumakiri does not explicitly disclose generating a first decoupling instruction.  However, Kumakiri does teach an operation equivalent to generating a decoupling instruction wherein a reaction force exerted upon a steering wheel is modified in relation to the grip on the wheel and a clutch may couple the steering wheel and turning mechanism such that the disclosed relative reaction forces would effectively decouple the steering wheel from the motion of the road wheels ([0009] and [0055] “The steering shaft 210B and the wheel turning mechanism 210G may be … separated from each other, or may be coupled together via a clutch mechanism.” [0062] “In other words, the first steering reaction force is set at a magnitude large enough to inhibit the steering angle manipulated variable, input when the vehicle occupant unwittingly touches the steering wheel 210A, from exceeding a threshold for change from the automated driving mode to the manual driving mode (steering angle threshold).”)  It would have been obvious to modify Kumakiri with the ability to explicitly disclose a decoupling effect between the steered road 

Kumakiri does not explicitly disclose  a "parking" mode.  However, in a related invention, Hiei teaches a parking mode for autonomous parking ([0025]).  It would have been obvious to modify Kumakiri to include a selectable parking mode wherein the vehicle may be actuatable to perform a specific autonomous maneuver with specific characteristics associated therewith in order to increase an operator’s comfort level while such maneuver is carried out.


As per claim 13, Kumakiri teaches the system according to claim 12, wherein the computer implemented instructions are further configured to continue controlling vehicle steering with the autonomous steering program until the hands-on-wheel output indicates manual steering ([0020] and [0059] “Specifically, when the vehicle occupant intends to change the mode from the automated driving mode to the manual driving mode, the vehicle occupant tries to steer the steering wheel by himself/herself, and thus the vehicle occupant grips the rim of the steering wheel 210A with a grip force larger than that in the automated driving mode.”) .  

As per claim 16, Kumakiri teaches the system according to claim 12, wherein the steering parameters comprise at least one of vehicle speed ([0044]), front wheel position, front wheel rotation angle, steering wheel position (300, Fig. 11), steering wheel rotation angle (300, Fig. 

As per claim 17, Kumakiri teaches the  system according to claim 12, wherein the autonomous steering program indicates a "ready" state after receiving the autonomous steering selection input of the "on" mode, the hands-on-wheel output indicating operator contact with the steering wheel ([0067]), and the steering parameters being within the respectively defined ranges ([0062] and [0066]), and the autonomous steering program remains in a "ready" state independently of the hands-on-wheel sensor output ([0098-0099] - Kumakiri does not explicitly utilize the term “ready” state.  However it is implicit within Kumakiri that the autonomous steering program is prepared to operate in the phases where it is operating and awaiting a change in driving parameter influencing a switch to manual steering or back).

As per claim 18, Kumakiri teaches the system according to claim 17, wherein the "ready" state remains true when the hands- on-wheel output toggles between manual steering and autonomous steering ([0062] and [0067]).  

As per claim 19, Kumakiri teaches a system that implements autonomous steering in a vehicle, comprising: 

a processor (150, Fig. 2) connected to computerized memory (180, 184, Fig. 2) and configured to execute computer implemented instructions stored in the memory, the processor configured to: 




receive steering parameters from at least one vehicle sensor in data communication with the processor (60, Fig. 2, [0044] see also [0052] “The steering ECU is configured to drive the electric motor to change the direction of the steered wheels according to information input from the vehicle control system 100 or input information on steering angle or steering torque.” Also [0054]);

receive a hands-on-wheel output from a steering wheel sensor indicating whether or not the operator is in contact with a steering wheel of the vehicle (210I, Fig. 2, “grip force sensor” [0056]) indicating whether or not the operator is in contact with a steering wheel of the vehicle ([0059] “On the other hand, when the vehicle occupant intends to keep the automated driving mode, the vehicle occupant has no intention to actively steer the steering wheel 210A, and thus the grip force is weaker than that in the case of changing the mode to the manual driving mode. In other words, when the grip force in the automated driving mode is compared with the steering 

generate a first decouple instruction in response to the autonomous steering selection input indicating selection of a driving mode, the hands-on-wheel output indicating operator contact with the steering wheel ([0059-0060]),, and 

([0060] “Then, the steering reaction force setting unit 210M judges whether or not the read grip force exceeds the grip force threshold indicated by the grip force reference information 210P. In this event, if the read grip force exceeds the grip force threshold, the steering reaction force setting unit 210M outputs a control signal for shifting the steering reaction force from a first steering reaction force to a second steering reaction force” see also Fig. 11); and  

communicate the first decouple instruction to a steering control assembly to decouple the steering wheel and the wheels on the vehicle and control vehicle steering with the autonomous steering program (Abstract [0058] “Further, based on the value that the steering reaction force setting unit 210M has read from the memory unit 210N, the steering ECU 210K drives the reaction motor 210E to apply the steering shaft 210B with the steering reaction force equivalent to this value.”).  



Kumakiri does not explicitly disclose  a "parking" mode.  However, in a related invention, Hiei teaches a parking mode for autonomous parking ([0025]).  It would have been obvious to modify Kumakiri to include a selectable parking mode wherein the vehicle may be actuatable to perform a specific autonomous maneuver with specific characteristics associated therewith in order to increase an operator’s comfort level while such maneuver is carried out.

.  



Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kumakiri (US 2017/0351256) as applied to claims 12 and  13 above (“Kumakiri”), and further in view of Shiina (US 2016/0368528).

As per claim 14, Kumakiri teaches the system according to claim 13, wherein the steering wheel sensor calculates the hands-on-wheel output to indicate manual steering upon sensing a defined level of operator contact with the steering wheel ([0020]), wherein the hands-on-wheel output indicating manual steering toggles the decouple instruction to a coupling instruction, directed to the steering control assembly [0063]), Kumakiri does not explicitly disclose an couples an inner steering shaft and an outer steering shaft of the steering control assembly.  However, in a related invention, Shiina teaches the utilization of a clutch device couping an inner and outer shaft of a steering assembly connecting the steering wheel and the steering operation mechanism ([0072]).  It would have been obvious to modify Kumakiri with the ability to utilize an inner and outer shaft as a compact means for housing separable mechanical steering components in a modular package that can be more easily integrated into a vehicle having a traditional steering column. 

As per claim 15, Kumakiri teaches the system according to claim 12, wherein the steering control assembly is a clutch assembly selectively operable to couple or decouple a steering shaft providing torque to the wheels and the steering wheel ([0055]), wherein autonomous steering is initiated when said outer steering shaft is decoupled from said inner steering shaft ([0062] “Here, the first steering reaction force is set, for example, at such a high value that the steering angle of the steering wheel 210A would not be changed when the vehicle occupant merely touches the steering wheel 210A unwittingly.”).   

Kumakiri does not explicitly disclose an inner steering shaft providing torque to the wheels and an outer steering shaft connected to the steering wheel.  However, in a related invention, Shiina teaches the utilization of a clutch device couping an inner and outer shaft of a steering assembly connecting the steering wheel and the steering operation mechanism ([0072]).  It would have been obvious to modify Kumakiri with the ability to utilize an inner and outer shaft as a compact means for housing separable mechanical steering components in a modular package that can be more easily integrated into a vehicle having a traditional steering column. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328.  The examiner can normally be reached on Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A GOLDMAN/Examiner, Art Unit 3663